April 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       ARMAN A. SHAFIGHI, Appellant

NO. 14-12-00082-CV                          V.

            TEXAS FARMERS INSURANCE COMPANY, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Texas Farmers
Insurance Company, signed October 26, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Texas Farmers Insurance Company.

      We further order this decision certified below for observance.